    Case 2:18-cv-01177 Document 54 Filed 05/10/19 Page 1 of 4 PageID #: 434



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

JOSHUA M. SETTLE,                   )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                             Civil Action No. 2:18-cv-01177
                                    )                             Honorable Judge Copenhaver
NATHAN SCOTT STEPP,                 )
Individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendant.                   )
____________________________________)

   MOTION FOR NEW TRIAL DATE AND TO EXTEND DISCOVERY DEADLINES

        COMES NOW, Plaintiff Joshua M. Settle (“Plaintiff”) and pursuant to LR Civ. P. 7.1,

files this Motion for a New Trial Date and to Extend Discovery Deadlines. In support thereof,

Plaintiff respectfully states as follows:

        1.      The above-captioned civil action was filed on July 23, 2018 [ECF #1].

        2.      On September 20, 2018, a Scheduling Order was entered by the Court [ECF #10].

        3.      Under the Scheduling Order, discovery closes on June 3, 2019.

        4.      Plaintiff has worked diligently to complete fact and expert discovery within the

timeframes set forth in the Scheduling Order.

        5.      However, despite Plaintiff’s best efforts, discovery in this case has been stalled as

a result of Defendant’s persistent delaying and stonewalling of legitimate discovery.

        6.      On March 19, 2019, Defendant filed a Motion for Protective Order to prevent the

West Virginia State Police, Professional Standards Section (the “Professional Standards

Section”) from producing various categories of documents pursuant to Plaintiff’s duly issued

subpoena [ECF #30 and #31]. These documents are vital to Plaintiff’s case against Defendant.
    Case 2:18-cv-01177 Document 54 Filed 05/10/19 Page 2 of 4 PageID #: 435



Plaintiff will not depose Defendant until the requested documents from the Professional

Standards Section are produced (or Defendant’s Motion for Protective Order granted). These

documents from the Professional Standards Section are likewise important to the opinions set

forth in Plaintiff’s expert disclosure; opinions that will need to be supplement/amended based on

the information in said documents. Defendant’s Motion for Protective Order is still pending.

       7.      On March 22, 2019, Plaintiff was forced to file a Motion to Compel Discovery

against Defendant [ECF #32]. After numerous months of delay, Defendant eventually produced

some of the requested documents after Plaintiff’s Motion to Compel was filed. Plaintiff’s

Motion is still pending.

       8.      On May 6, 2019, Defendant filed yet another Motion for Protective Order to

prevent the West Virginia State Police (“WVSP”) from producing various categories of

documents pursuant to Plaintiff’s duly issued subpoena [ECF #51 and #53]. These documents

are vital to Plaintiff’s case against Defendant. Plaintiff will not depose Defendant until the

requested documents from the WVSP are produced (or Defendant’s Motion for Protective Order

granted). These documents from the WVSP are likewise important to the opinions set forth in

Plaintiff’s expert disclosure; opinions that will need to be supplement/amended based on the

information in said documents. Defendant’s Motion for Protective Order is still pending.

       9.      In addition, Plaintiff’s efforts to schedule important fact witness depositions have

also been met with more delay from Defendant.

       10.     After stalling discovery for months, Defendant declined to consent to the present

Motion.

       11.     Defendant should not be allowed to delay proceedings so the clock on discovery

can run out to the detriment of Plaintiff.



                                               -2-
    Case 2:18-cv-01177 Document 54 Filed 05/10/19 Page 3 of 4 PageID #: 436



       12.     This is Plaintiff’s first request for a new trial date and to extend discovery

deadlines.

       13.     Accordingly, Plaintiff respectfully requests that the Court set a new trial date and

extend all remaining deadlines for six (6) months.



                                                     JOSHUA M. SETTLE
                                                     By Counsel

                                                     /s/ Russell A. Williams
                                                     Eric J. Buckner (WVSB # 9578)
                                                     Russell A. Williams (WVSB # 12710)
                                                     Katz, Kantor, Stonestreet & Buckner, PLLC
                                                     112 Capitol Street, Suite 100
                                                     Charleston, WV 25301
                                                     (304) 431-4053




                                               -3-
   Case 2:18-cv-01177 Document 54 Filed 05/10/19 Page 4 of 4 PageID #: 437



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION

JOSHUA M. SETTLE,                   )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                     Civil Action No. 2:18-cv-01177
                                    )
NATHAN SCOTT STEPP,                 )
Individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendant.                   )
____________________________________)

                           CERTIFICATE OF SERVICE

      I, Russell A. Williams, do hereby certify that on this the 10th day of May, 2019, I

electronically filed this “Plaintiff’s Motion for a New Trial Date and to Extend

Discovery Deadlines” through the ECF system and the complete disclosure

documents were mailed via U. S. Mail to the following:


      Wendy Greve, Esq.
      Pullin, Fowler, Flanagan, Brown & Poe, PLLC
      JamesMark Building
      901 Quarrier Street
      Charleston, West Virginia 25301
      Counsel for Defendant Nathan Scott Stepp


                                        /s/Russell A. Williams____
                                        Russell A. Williams, WVSB 12710




                                          -4-
